103 S.W.3d 835 (2003)
STATE of Missouri, Respondent,
v.
Fred G. FENSOM, Appellant.
No. WD 61318.
Missouri Court of Appeals, Western District.
March 25, 2003.
Motion for Rehearing and/or Transfer Denied April 24, 2003.
Jeffrey S. Eastman, Gladstone, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before NEWTON, P.J., and ULRICH and EDWIN H. SMITH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 24, 2003.

ORDER
PER CURIAM.
Fred G. Fensom appeals the order of the Circuit Court of Clay County overruling his Rule 29.07(d) motion to withdraw his plea of guilty to one count of forgery, § 570.090.1(1). As a result of his conviction, the appellant was sentenced to four years imprisonment in the Missouri Department of Corrections.
In the appellant's sole point on appeal, he claims that the trial court erred in overruling his motion to withdraw his plea of guilty to forgery because his guilty plea was not entered voluntarily and intelligently in that it was induced by a misrepresentation of plea counsel that the State would recommend he receive a suspended imposition of sentence.
Affirmed. Rule 30.25(b).